     Case 6:19-cv-00632-JA-DCI Document 4 Filed 03/26/19 Page 1 of 5 PageID 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN E. CASABURRO,
                                 Plaintiff,
                    -against-                                       19-CV-0840 (CM)

 D.C. 9 NYC PAINTERS UNION AND                                    TRANSFER ORDER
 PENSION FUN (IUPAT),
                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, a resident of Florida who is proceeding pro se, filed this action under the civil

provision of the Racketeering and Influenced Corruption Organization Act (RICO), 18 U.S.C.

§ 1964(c), alleging that Defendant International Painters and Allied Trades Industry Pension

Fund (“pension fund”) denied him his pension benefits. He also alleges that his union, District

Council 9 Brotherhood of Painters and Allied Trade (“union”), violated RICO in the 1970s and

1980s. Finally, he invokes diversity jurisdiction and brings a state-law claim for breach of

contract.

        On March 11, 2019, the Court granted Plaintiff’s request to proceed without the payment

of fees, that is, in forma pauperis. For the reasons set forth in this order, the Court transfers the

action to the United States District Court for the Middle District of Florida.

                                              DISCUSSION

A.      The Court dismisses Plaintiff’s RICO claim for failure to state a claim

        Plaintiff seeks relief under the civil provision of RICO, which “creates a private right of

action for individuals to enforce the RICO statute.” Mathon v. Feldstein, 303 F. Supp. 2d 317,

322 (E.D.N.Y. 2004).
  Case 6:19-cv-00632-JA-DCI Document 4 Filed 03/26/19 Page 2 of 5 PageID 24



       To state a claim for relief under § 1964(c), Plaintiff must allege that Defendants violated

§ 1962. This requires Plaintiff to plead that he was injured by “(1) conduct (2) of an enterprise

(3) through a pattern (4) of racketeering activity.” Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479,

496 (1985).

       Racketeering activity, defined in 18 U.S.C. § 1961(1), includes:

       any act or threat involving murder, kidnapping, gambling, arson, robbery, bribery,
       extortion, dealing in obscene matter, or dealing in a controlled substance or listed
       chemical . . . which is chargeable under State law and punishable by
       imprisonment for more than one year.

Id.

       A pattern of racketeering activity must involve “at least two predicate acts [of

racketeering activity] committed within a ten year period.” Cosmos Forms Ltd. v. Guardian Life

Ins. Co. of Am., 113 F.3d 308, 310 (2d Cir. 1997) (citing H.J., Inc. v. Northwestern Bell Tel. Co.,

492 U.S. 229, 237 (1989)); see also 18 U.S.C. § 1961(5).

       Civil RICO claims have a four-year statute of limitations. Agency Holding Corp. v.

Malley-Duff & Assocs., Inc., 483 U.S. 143, 156 (1987).

       Plaintiff asserts that his union violated RICO. In support of this claim he alleges the

following: in 1971, (1) “a DC 9 Union President was assassinated in his care with one bullet”;

and that (2) while working at a construction site in the Bronx, he personally witnessed

corruption. (Compl. at 2.) And in 1975, while working at a supermarket in Westchester, Plaintiff

witnessed his boss “pay a job steward a large amount of cash rolled up so workers could work

night shift.” (Id.) “This same job steward gave me a hard time when I left the Union and asked

for a transfer of my annuity funds be rolled over to a private plan.” (Id.) Plaintiff also

experienced this “hard time” in 1983. (Id.) He “believes cronyism, obstruction of payments is

rampant with IUPAT board members.” (Id.)


                                                  2
     Case 6:19-cv-00632-JA-DCI Document 4 Filed 03/26/19 Page 3 of 5 PageID 25



        These allegations are insufficient to state a RICO claim. First, Plaintiff does not allege

that his union engaged in any racketeering activity that injured him. His allegation that a job

steward gave him a hard time regarding his pension benefits in the 1983 does not meet the

definition of racketeering activity. Moreover, any RICO claim is untimely as the acts Plaintiff

complains of occurred in 1983, at the latest.

        The Court therefore dismisses Plaintiff’s RICO claim for failure to state a claim. 28

U.S.C. § 1915(e)(2)(B)(ii).

B.      The Court construes the complaint as raising a claim under the Employee
        Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. § 1001

        Because Plaintiff alleges that his pension fund denied him his pension benefits, the Court

construes the complaint as asserting a claim under ERISA. ERISA covers “any employee benefit

plan if it is established or maintained . . . by any employer engaged in commerce or . . . by any

employee organization or organizations representing employees engaged in commerce.” 29

U.S.C. § 1003(a)(1 & 2). Under ERISA, state-court claims, such as breach of contract, are

generally barred. See 29 U.S.C. § 1144(a); see Pilot Life Insurance Co. v. Dedeaux, 481 U.S. 41,

45-46 (1987).

        An ERISA action may be brought in a federal district court for the judicial district “where

the plan is administered, where the breach took place, or where a defendant resides or may be

found.” 29 U.S.C. § 1132(e)(2); see also Garg v. Winterthur, No. 05-CV-5870 (LTS), 2007 WL

136263, at *2 (S.D.N.Y. Jan. 18, 2007).

        On November 29, 2018, Plaintiff filed an ERISA action in the United States District

Court for the Middle District of Florida. See Casaburro v. Int’l Painters & Allied Trades Industry

Pension Fund, No. 18-CV-2051 (JA) (DCI) (M.D. Fl.). Plaintiff is represented in that matter.




                                                  3
     Case 6:19-cv-00632-JA-DCI Document 4 Filed 03/26/19 Page 4 of 5 PageID 26



C.      Transfer is appropriate under 28 U.S.C. § 1404(a)

        The Court may transfer claims “[f]or the convenience of the parties and witnesses, in the

interest of justice.” 28 U.S.C. § 1404(a). “District courts have broad discretion in making

determinations of convenience under Section 1404(a) and notions of convenience and fairness

are considered on a case-by-case basis.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d

Cir. 2006). Moreover, courts may transfer cases on their own initiative. See Bank of Am., N.A. v.

Wilmington Trust FSB, 943 F. Supp. 2d 417, 426-427 (S.D.N.Y. 2013) (“Courts have an

independent institutional concern to see to it that the burdens of litigation that is unrelated to the

forum that a party chooses are not imposed unreasonably on jurors and judges who have enough

to do in determining cases that are appropriately before them. The power of district courts to

transfer cases under Section 1404(a) sua sponte therefore is well established.” (quoting Cento v.

Pearl Arts & Craft Supply Inc., No. 03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24,

2003))); see also Lead Indus. Ass’n. Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that

“broad language of 28 U.S.C. § 1404(a) would seem to permit a court to order transfer sua

sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where
                                                   4
  Case 6:19-cv-00632-JA-DCI Document 4 Filed 03/26/19 Page 5 of 5 PageID 27



plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).

       Under § 1404(a), transfer to the United States District Court for the Middle District of

Florida, where Plaintiff resides and his ERISA claim is pending, is appropriate in this case.

Plaintiff’s RICO claim, now dismissed, no longer provides a basis for venue in this District. As

no useful purpose would be served in litigating Plaintiff’s ERISA claim in any other district court

than the Middle District of Florida, the Court concludes that it is in the interest of justice to

transfer this action to that court. 28 U.S.C. § 1404(a).

                                          CONCLUSION

       The Clerk of Court is directed to transfer this action to the United States District Court

for the Middle District of Florida. The Clerk of Court is further directed to assign this matter to

my docket, mail a copy of this order to Plaintiff, and note service on the docket. A summons

shall not issue from this Court. This order closes this case.

       The Court dismisses Plaintiff’s RICO claim for failure to state a claim. 28 U.S.C.

§ 1915(e)(2)(B)(ii).

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this Order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    March 26, 2019
           New York, New York

                                                               COLLEEN McMAHON
                                                           Chief United States District Judge




                                                   5
